DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground of rejection.
Claim Objections
Claims 4 is objected to because of the following informalities:  claim 4 recites “non-super block changes into one a super block” should read –non-super block changes into a super block--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular claim 1 recites “identify data stored in the memory blocks as one data of hot data and cold data.” It is unclear what that limitation entails. Is the data hot data, cold data, or a mix of both hot data and cold data…in which is case it is questionable whether the data can both be hot and cold. As such the limitation renders the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 8-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOVOGRAN; Igor et al.  (US 20190129768 A1) and ZHANG; Fan et al. (US 20160179401 A1).

Regarding claim 1, Novogran et al. discloses a controller comprising: an internal memory configured to store status information comprising a block type indicating whether a group of memory blocks is a super block or a non-super block [Table 1: memory blocks grouped as physical blocks and super blocks wherein each of the super blocks includes physical blocks]; a block read count value corresponding to the group indicating a number of times that a read operation is performed on the group [¶0082, 0083: determining when the number of read operations from a physical block reaches a threshold THOLD; setting read counter size for physical blocks and read counter per a particular super block group wherein each of the super blocks includes physical blocks; FIG. 5; Table 1; ¶0083: each of the super blocks includes physical blocks, managing read counter per a particular group (e.g., super blocks, physical blocks); super blocks are mapped to read counters by super block index and non-super blocks are mapped to read counters wherein read counters and event counters as status information in the internal memory]. 
Novogran does not explicitly disclose identify data stored in the memory blocks as one data of hot data and cold data according to the block read count value, and copy the hot data stored in the non-super block to the super block based on the block type. 	Zhang, however, discloses identify data stored in the memory blocks as one data of hot data and cold data according to the block read count value, and copy the hot data stored in the non-super block to the super block based on the block type [FIGs. 4a, 4b, 6; ¶0045: wherein blocks are organized in super blocks perform separation of hot and cold data based on PE counts of the superblocks including physical blocks; ¶0044: perform a hot and cold data separation by moving hot data to the super block].
It would have been obvious to one of ordinary skill in the art to have identified data stored in the memory blocks as one data of hot data and cold data according to the block read count value (¶0005).
 	Regarding claim 2, Novogran discloses the controller of claim 1, wherein the internal memory stores: a reclaim trigger reference corresponding to the super block or the non-super block [FIG.13: counting number of times that each of the physical blocks is accessed using an event counter; FIG. 13: updating a count value of each of the subcounters each time a physical block is accessed]; and a system read count value of a memory system including the memory blocks [FIG. 13: updating a count value of the main counter each time one of the subcounters reaches a count value equals to a threshold].  	Regarding claim 8, Zhang discloses the controller of claim 1, further comprising a command generator configured to generate and output a command to copy the hot data stored in the non-super Table 1: memory blocks grouped as physical blocks and super blocks wherein each of the super blocks includes physical blocks].
Zhang discloses a memory system comprising: a memory device including a plurality of memory blocks in which data is stored [FIG. 4A: memory blocks]; and a processor configured to: identify data stored in the memory blocks as one data of hot data and cold data according to a block read count value of each of the memory blocks, and control the memory device to copy the hot data stored in memory blocks included in a non-super block to memory blocks included is a super block [FIGs. 4a, 4b, 6; ¶0045: wherein blocks are organized in super blocks perform separation of hot and cold data based on PE counts of the superblocks including physical blocks; ¶0044: perform a hot and cold data separation by moving hot data to the super block].
It would have been obvious to one of ordinary skill in the art to have identified data stored in the memory blocks as one data of hot data and cold data according to the block read count value (¶0005).
 	Regarding claim 10, Zhang discloses the memory system of claim 9, wherein the processor performs an operation of copying the hot data as a background operation [¶0044: perform a hot and cold data separation by moving hot data to the super block]. 
Regarding claim 15, Novogran et al. discloses a method of operating a memory system, the method comprising:  copying, to memory blocks included a super block, the hot data stored in a memory Table 1: memory blocks grouped as physical blocks and super blocks wherein each of the super blocks includes physical blocks; ¶0082, 0083: determining when the number of read operations from a physical block reaches a threshold THOLD; setting read counter size for physical blocks and read counter per a particular super block group wherein each of the super blocks includes physical blocks; FIG. 5; Table 1; ¶0083: each of the super blocks includes physical blocks, managing read counter per a particular group (e.g., super blocks, physical blocks); super blocks are mapped to read counters by super block index and non-super blocks are mapped to read counters wherein read counters and event counters as status information in the internal memory]. 
Zhang discloses a method for operating a memory system, the method comprising: updating status information of memory blocks, whenever a read operation of the memory blocks is performed [FIG. 8a]; determining data stored in the memory blocks as hot data or cold data according to the status information, when a number of times that the read operation is performed on a memory block reaches a reference number of times among the memory blocks [FIGs. 4a, 4b, 6; ¶0045: wherein blocks are organized in super blocks perform separation of hot and cold data based on PE counts of the superblocks including physical blocks; ¶0044: perform a hot and cold data separation by moving hot data to the super block]; and copying, to a super block, data of a memory block storing the hot data [¶0044: perform a hot and cold data separation by moving hot data to the super block]. 
Regarding claim 11, Zhang discloses the memory system of claim 10. Zhang does not explicitly disclose wherein the controller includes: an internal memory configured to store a reclaim trigger reference of the memory blocks, the block read count value for each of the memory blocks, and a system read count value for the memory system; a read counter configured to store the block read count value and the system read count value in the internal memory by counting a number of times that a read operation is performed in the memory blocks; and a super block manager configured to store a super block reclaim trigger reference or a non-super block reclaim trigger reference of the memory blocks, and divide the data into the hot data and the cold data. 
Novogran, however, discloses wherein the controller includes: an internal memory configured to store a reclaim trigger reference of the memory blocks, the block read count value for each of the memory blocks, and a system read count value for the memory system [Table 1: memory blocks grouped as physical blocks and super blocks wherein each of the super blocks includes physical blocks]; a read counter configured to store the block read count value and the system read count value in the internal memory by counting a number of times that a read operation is performed in the memory blocks [¶0082, 0083: determining when the number of read operations from a physical block reaches a threshold; setting read counter size for physical blocks and read counter per a particular super block group wherein each of the super blocks includes physical blocks]; and a super block manager configured to store a super block reclaim trigger reference or a non-super block reclaim trigger reference of the memory blocks, and divide the data into the hot data and the cold data [FIG. 5; Table 1; ¶0083: each of the super blocks includes physical blocks, managing read counter per a particular group (e.g., super blocks, physical blocks); super blocks are mapped to read counters by super block index and non-super blocks are mapped to read counters wherein read counters and event counters as status information in the internal memory]. 
It would have been obvious to one of ordinary skill in the art to have an internal memory configured to store a reclaim trigger reference of the memory blocks, the block read count value for each of the memory blocks, and a system read count value for the memory system in order to more efficiently perform event management in a memory system (Abstract). 	Regarding claim 13, Zhang discloses the memory system of claim 11, wherein the super block manager copies the hot data stored in memory blocks of the non-super block to the super block [FIGs. 4a, 4b, 6; ¶0045: wherein blocks are organized in super blocks perform separation of hot and cold data based on PE counts of the superblocks including physical blocks; ¶0044: perform a hot and cold data separation by moving hot data to the super block].  	Regarding claim 14, Novogran discloses the memory system of claim 11, wherein the super block manager changes the super block reclaim trigger reference of the non-super block to the non-Table 1: memory blocks grouped as physical blocks and super blocks wherein each of the super blocks includes physical blocks]; a block read count value for each of the memory blocks at the point of time when the memory block is allocated to one of the super block and the non-super block [¶0082, 0083: determining when the number of read operations from a physical block reaches a threshold THOLD; setting read counter size for physical blocks and read counter per a particular super block group wherein each of the super blocks includes physical blocks]; and a system read count value that is an accumulated count value of a read operation performed by the memory system [FIG. 5; Table 1; ¶0083: each of the super blocks includes physical blocks, managing read counter per a particular group (e.g., super blocks, physical blocks); super blocks are mapped to read counters by super block index and non-super blocks are mapped to read counters wherein read counters and event counters as status information in the internal memory]. 


Allowable Subject Matter
Claims 5-7, 12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 6, 7 and 18 do not recite allowable subject matter and that claims 6, 7 and 18 are only mentioned in this section by virtue of them being dependent from allowable claim 5 but are not independently allowable on their own merit. Thus, any amendment to the independent 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorobets; Sergey Anatolievich et al. (US 20180357160 A1) discloses moving hot data to another drive and remapping of cold data to a colder SD.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   December 1, 2021                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246